Title: From Abigail Smith Adams to John Quincy Adams, 27 August 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my dear Son
					Quincy August 27th 1816
				
				I yesterday received some Letters from the Children dated 26 June. as I had some weeks before received my June Letter from you, I had not any right to expect an other of the Same Month, and altho’ as Shakespeare says, “my appetite grows on what it feeds on” I must own I am avaricious in this respect.In this still calm, and political pause I must entertain you with domestic occurrences, one of which is a Family visit, which we received a fortnight since, from mr W Foster, your old Neighbour, (who lost his Lady, about two months since,) accompanied by mrs A otis and daughter. mr H G otis’ Lady and daughter and son, who all came in a Body to take tea with us. This visit has been long in contemplation; mrs A otis was commissioned to inquire, if your Father would like to receive the visit? to which a candid reply was given, that he should be pleased to receive it—whether the Hartford millstone hung so heavy that it could not be thrown off, or for what other reason I can not say. the visit was never accomplished untill a fortnight since, when we past a very pleasant and social afternoon together. upon taking leave mr otis in his very civil and polite manner, asked it as a favour that I would dine with him the next week? I replied, that I had long declined all invitations to dinner, as well as all public company, upon which he said it should be only a Family party. I then refered him to your Father who promptly accepted his  invitation—accordingly when the day came, we went, and were most kindly and cordially received by all the assembled families mr Mason mr Tudor, were considerd as former appendages to us, and were a part of the company—all appeard pleased and mutually gratified—I know not when I have past a pleasanter day, and I could not but regret the hour of seperation. all this past off very well. I never expected to hear more of it, but you cannot imagine what a sensation it has created in the Capital. a Gentleman from Town yesterday informd me, that it was a subject of speculation in the public offices. whether the stocks have risen or fallen in concequence, I do not pretend to say, but the wise ones cannot comprehend the phenomenon—some whisper it was to obtain a recommendation for a foreign Mission.—now I do not beleive in any such motive I ascribe it to the benevolent desire of extinguishing all party Spirit, and to a desire of renewing former Friendship, and Family intimacy—as such I received it, and in the same Spirit, returnd it—your Father, and I have Lived to an Age, to be sought for as Curiosity’s—accordingly we have more strangers to visit us, and more company, than for years past. having the sense of hearing so well preserved to us, we can enjoy society, which at our advanced period, I consider a great Blessing, and our sight, altho much impaired, is still such, that we can read. altho as mr Jefferson expresses it, “Memory is constantly enlarging its frightfull blank, and parting with all we have ever seen and known, & reconciles us to the period, when it is reasonable we should drop off, and make room for another growth. when we have lived our Generation out, we should not wish to encroach on another. he adds (what I feel and have seen, and what I deprecate), of all humane contemplations, the most abhorrent is body without mind” what ever Humiliation is destined for us in this respect, is submitted to a higher power  to that Being, whose inspiration has given us understanding—I thank you for Pauls Letters. I have been more pleased with them than with any of his other writings—he is seen in his amiable domestic Character, full of the milk of Humane kindness, tho describing the bloody Feilds of Battle; and bringing his reader to the very spot with him—The Election of President is canvessing, not with wrath, or animosity or abuse that I have seen. the pamphlet, entitled Exposition of the motives for opposing the nomination of mr Monroe as President of the United States, I have not seen but the reply to it I have, by a Partizen of mr Monroes no doubt. he uses many arguments which would not bear the test if there was any popular candidate to contest with him. I presume by the reply, you were mentiond as one of the candidates this writer, in reply answer, says mr Adams is absent, and said to be well pleased with his situation. of course he cannot be a candidate. if I had any thing to say against him, it would be at present withheld—on the Rule of de absentibus, as well as mortius nil nisi bonum—one remark however I will make, which is, that I am sure, if mr Adams was here, and could do so that he would not oppose Col Monroe—he would candidly confess, that his Services and experience, (which I allow to be respectable, as are his talents) ought not to be put in competition with Col Monroe’s, “True  prophet”—I Subscribe to that. they ought not to be brought into competition. I know whose would kick the Beam. we will thank the writer however for his candour—and I may add with great Sincerity, that however well calculated I deem J Q A, for that Station, I do not covet it for him at present, and mr Monroe may stand unrivaled—I wish however that they would make his present arduous embassy more respectable and comfortable to him.yesterday mr and Mrs Tarbel call’d to see us, well and in good Spirits—and happy in having safely returnd to their Native Land, more pleased with it than ever—they give us a pleasing account of the children. I do not beleive that my own sons were dearer to me, than my Grandsons, or that I felt more solicitious for there reputation may they all prove worthy, and be blessings, so prays Your Mother
				
					A A
				
				
			